 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      ALAN M. BARTLETT,
                                                                NO. C19-0113RSL
 9
                            Plaintiff,

10
                    v.                                          ORDER STRIKING DOCUMENT
                                                                AND ORDER TO SHOW CAUSE
11
      WASHINGTON STATE BAR
      ASSOCIATION, et al.,
12
                            Defendants.
13

14

15          The purported “Order” filed by plaintiff in the above-captioned matter at Dkt. # 8 is
16
     hereby STRICKEN.
17

18
            Plaintiff is hereby ORDERED TO SHOW CAUSE why he should not be sanctioned for
19

20   filing a fake order, complete with a “signature” block that reads:

21                                                      /s/ Mary Alice Theiler
22
                                                        US Magistrate / US Judge

23
     and instructions to the Clerk of Court for its docketing and distribution. Plaintiff shall, on or
24
     before April 2, 2019, file a response to this Order explaining why he chose to submit a document
25

26

27
     ORDER STRIKING DOCUMENT
28   AND ORDER TO SHOW CAUSE- 1
 1   that purports to be an order granting relief rather than filing a motion requesting relief. The Clerk
 2   of Court is directed to note this Order to Show Cause on the Court’s calendar for April 5, 2019.
 3

 4
            Dated this 14th day of March, 2019.
 5

 6                                              A
                                                Robert S. Lasnik
 7                                              United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER STRIKING DOCUMENT
28   AND ORDER TO SHOW CAUSE- 2
